DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 3, 8-25, 27, and 29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1 is amended.  Claims 2, 4-7, 26, and 28 are cancelled.  Claims 8-24 are withdrawn.

Response to Amendment
	The amendments filed on 4 May 2021 have been entered.

Response to Arguments
	The rejection of claim 29 under 35 USC 112(b) as failing to comply with the written description requirement is withdrawn.
	The rejection of claim 29 under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2009/0155166 A1; published 18 Jun. 2009), in view of Mease et al. (US 5,089,633; issued 18 Feb. 1992) and Shetty et al. (Chem Commun.; published 2011) for the reasons cited in the Office action filed on 6 Jan. 2021.

s 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2009/0155166 A1; published 18 Jun. 2009), in view of Mease et al. (US 5,089,633; issued 18 Feb. 1992) and Shetty et al. (Chem Commun.; published 2011) for the reasons cited in the Office action filed on 6 Jan. 2021.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2009/0155166 A1; published 18 Jun. 2009), in view of Mease et al. (US 5,089,633; issued 18 Feb. 1992) and Shetty et al. (Chem Commun.; published 2011), in further view of Bhalla et al. (WO 2013/110615 A1; published 2013) for the reasons cited in the Office action filed on 6 Jan. 2021.

Applicants Arguments
	Applicants assert that the chelates described in McBride are NOTA derivatives, which are 9 membered cycles containing 3 nitrogen atoms, such as for example the compound illustrated on Figure 17 of McBride.  The technical effect conferred by this difference is that stable {Al18F}2+ chelates of the present invention can be obtained at low temperatures (<40 oC). The present inventors tested acyclic chelators, such as EDTA and DTPA.  In both cases, the Al18F-complexes were not stable.  The inventors tested the ability of macrocycles similar as those described by McBride such as NODA-benzyl to form chelates at temperatures lower than 100oC.  Figure 3 clearly show that the Al18F-NODA-benzyl is only formed at temperatures higher than 100oC.  Figure 3 also shows that compounds such as those defined in claim 1 show efficient chelation of {Al18F}2+ with radiochemical yields higher than 80% at temperatures lower than 40oC.  A compound capable of forming chelates with {Al18F}2+ at temperatures lower than 40oC is very advantageous for application such as radiolabeling of biomolecules which are very temperature sensitive.  A person of ordinary skill in the art at the time of invention would not 
	Applicants assert that the solution to the invention is not disclosed by Mease.  Mease indicates that the compounds therein can be used to form complexes with 97Ru.  This document is silent regarding {Al18F}2+ chelates.  The compounds in Shetty are macrocycles, thus very different from the compounds disclosed in the present invention.  When testing chelation of the compounds disclosed therein at temperatures lower than 110oC, Shetty observed lower labeling efficiencies thereby effectively teaching away from the present invention.  
	It follows that the kits described in the prior art will only work at temperatures higher than 100oC, as opposed to kits described in the present application, which work at a temperature of <40oC.  The solution to the present invention is not also disclosed by Bhalla.  A person of ordinary skill in the art would find no motivation is this document to even try to use an {Al18F} complex.

Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive.  McBride discloses an {Al18F} EDTA derivative.  At [0191], McBride teaches that the EDTA ligand of IMP 332 bound the Al-18F indicating that a {Al18F} EDTA chelate is stable enough to detected and characterized.  Applicants response does not include a declaration evidencing that a {Al18F} EDTA chelate cannot be obtained at low temperatures (<40oC).  Unexpected results require an executed declaration or examples in the specification.  The instant specification does not contain a comparison with the {Al18F} EDTA chelate in McBride.  Applicant’s response only asserts that the present inventors tested acyclic chelators EDTA and DTPA.  In both cases, the Al18F-complexes were not stable.  However, to be of probative value, Applicants must provide comparative evidence that an {Al18F} EDTA chelate is not stable under the same conditions as the claimed {Al18F} chelates.  McBride discloses and suggests that an {Al18F} EDTA chelate is stable.  
18F}2+.  According to Mease, cyclohexyl EDTA is advantageous in comparison to EDTA.  The rigidity of the cyclohexyl ring of cyclohexyl EDTA fixes the two nitrogens into a position where they can readily complex metals.  The semi rigid chelates of cyclohexyl EDTA overcome stability problems.  Thus, the increased stability of semi rigid chelates of cyclohexyl EDTA would have been expected.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the {Al18F} EDTA chelate disclosed by McBride by substitution of the ethylene diamine portion with trans-1,2-diamineocyclohexane in order to gain the advantages taught by Mease.  
Shetty teaches {Al18F} chelates and Shetty teaches the advantageous substitution of an acetate chelating function with a benzyl.  Shetty teaches that if the substituent at the 2o amine can form a 5- or 6-membered ring with Al3+, then fluoride binding yield to Al3+ decreased.  This is supported by the fact that the labeling efficiency of 3 (benzyl substituent) is high because their substituents cannot form rings with aluminum.  McBride and Shetty teach that only 5 binding chelating functions are necessary to chelate {Al18F}2+.
	Bhalla teaches that it is advantageous to form {Al18F} complexes at room temperature.  Note that in Bhalla, at formula (I), M may be Al3+.  At pg. 3, Bhalla teaches that the use of high temperatures can cause degradation or disruption of the peptide/protein structure.  It view of Bhalla, a person of ordinary skill in the art would have been motivated to form the {Al18F} EDTA complex in McBride and it obvious cyclohexyl congeners at room temperature in order to advantageously prevent degradation or disruption of the peptide/protein structure.  McBride teaches kits and the use of heat sensitive molecules.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618